677 So.2d 111 (1996)
T.W., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3222.
District Court of Appeal of Florida, Fourth District.
July 31, 1996.
Richard L. Jorandby, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, for appellant.
Robert Butterworth, Attorney General, Tallahassee, and Joan Fowler, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The record in this case indicates that Appellant was denied the right to present a closing argument during her delinquency hearing. We, therefore, reverse the circuit court's disposition order and remand this cause for a new adjudicatory hearing. T. McD. v. State, 607 So.2d 513 (Fla. 2d DCA 1992); M.E.F. v. State, 595 So.2d 86 (Fla. 2d DCA 1992); E.C. v. State, 588 So.2d 698 (Fla. *112 3d DCA 1991); E.V.R. v. State, 342 So.2d 93 (Fla. 3d DCA 1977).
STONE, PARIENTE and SHAHOOD, JJ., concur.